ON APPLICATION FOR REHEARING
PER CURIAM.
In its application for rehearing, plaintiff, Domengeaux’s Lumber Depot, Inc., requests that we reverse our original decision. We deny plaintiff’s request that we reverse, however, we do find merit in plaintiff’s request on rehearing that in lieu of dismissing its suit, that we remand the matter for further proceedings so that plaintiff may introduce evidence that the materials, etc., sold by plaintiff were in fact used in or upon defendant’s property; a remand for that purpose will eliminate the need for a new law suit with incidental delays and expenses.
REHEARING DENIED IN PART; GRANTED IN PART; MADE PEREMPTORY, AND REMANDED.